Bane, P. J.,
This matter is before us on petition of James T. Arnold and Mary M. Rotolo asking the court to fix their commission for the collection of real estate taxes for Frazier School District at five percent, in order that the commission be uniform throughout Frazier School District, a district organized in accordance with the provisions of the School District Reorganization Act of August 8, 1963, P. L. 564, and its amendments.
Jefferson Township and the Borough of Newell formerly comprised the School District of Jefferson Township, which is now a part of the merged school district known as Frazier School District, which was established on July 1, 1966. In addition to Jefferson Township and the Borough of Newell, the school district is made up of the Borough of Perryopolis, Perry Township and Lower Tyrone Township.
James T. Arnold was elected Tax Collector for Jefferson Township in the municipal election held in November of 1965 and is to serve in that capacity for the years 1966 through and including 1969.
Mary M. Rotolo was elected Tax Collector for the Borough of Newell in the municipal election held in November, 1965, and likewise is to continue in office for the years 1966 through and including 1969.
Because of the impending merger, the School District of Jefferson Township failed to establish a rate of commission for the tax collectors, James T. Arnold and Mary M. Rotolo, under the erroneous belief that the rate of commission would be fixed by the Frazier *742School District following the merger. All other tax collectors collecting taxes for the new Frazier School District except Mary M. Rotólo and James T. Arnold receive five percent commissions.
The Frazier School District has no authority under the existing statutes to adjust the compensation or salary of the office of any tax collector. The Act of May 25, 1945, P. L. 1050, as amended, 72 PS §5511.36a, sets forth:
“When any taxing district or taxing authorities propose to either raise or reduce the compensation or salary for the office of an elected tax collector, such action shall be by ordinance or resolution, finally passed or adopted prior to the fifteenth day of February of the year of the municipal election”.
Under the provisions of this act, the Frazier School District is precluded from modifying or fixing the rate of the tax collectors for the school district. This statute, however, does not preclude the court from making such modification where the court feels the modification is desirable.
In the case of McKinley v. Luzerne Township School District, 383 Pa. 289, the court stated on page 292 of the opinion as follows:
“It is clear, however, that the limitation imposed by the statute applies only to action by the taxing district or tax authorities, that is to say, by the Board of School Directors, and not to action by the court. Nor is the court’s decree violative of Article III, Section 13, of the Constitution of Pennsylvania, which declares that ‘No law shall extend the term of any public officer, or increase or diminish his salary or emoluments, after his election or appointment,’ since that provision applies only to a law, which means an act of the legislature, and not to action by any municipal or local authority”.
In view of the fact that the former School District of *743Jefferson Township failed to fix a tax rate for the term of the tax collectors under the erroneous belief that the Frazier School District would fix the rate of commission following the merger, and for the reason that all other tax collectors other than petitioners collecting taxes for the Frazier School District receive a rate of commission of five percent, the court is of the opinion that it is equitable and just to fix the rate of commission of petitioners, James T. Arnold and Mary M. Rotolo, at five percent.
Order
And now, January 13, 1967, the Frazier School District is directed to pay to James T. Arnold a commission of five percent for real estate taxes' collected for the Frazier School District in Jefferson Township from and after July 1, 1966, and to pay to Mary M. Rotolo a commission of five percent for real estate taxes collected for said school district in the Borough of Newell from and after July 1, 1966.